Citation Nr: 0904031	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to March 14, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since March 14, 2008.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  Prior to March 14, 2008, the veteran's PTSD was not 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Since March 14, 2008, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment has not been shown. 


CONCLUSIONS OF LAW

1.  Prior to March 14, 2008, a rating in excess of 10 percent 
for the veteran's service-connected PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  From March 14, 2008, a rating of 70 percent, but no 
greater, is warranted for the veteran's service-connected 
PTSD.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice of the 
claim for increased rating for PTSD by letter dated in 
February 2003.  A letter specifically addressing the evidence 
needed to substantiate the claim for increased rating was 
sent in May 2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In a response to that notice, received later in May, 
the veteran indicated that he had no additional information 
or evidence to submit.  The increased rating claim was 
subsequently readjudicated in an October 2008 supplemental 
statement of the case, which granted an increased rating and 
explained the basis for the assignment of an effective date.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and private and VA treatment 
records.  He was provided with VA psychiatric examinations in 
May 2002, November 2002, November 2004, and March 2008 to 
assess the current severity of his service-connected PTSD.  
The veteran has not identified any additional evidence 
pertinent to these claims.  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Ratings for PTSD

Service connection for PTSD was granted in a February 2002 
rating decision; an initial 10 percent rating was assigned 
from October 2000.  In October 2002, the veteran requested an 
increase in his service connected disability rating.  In an 
October 2008 rating action, the RO granted a 50 percent 
rating from March 14, 2008.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prior to March 14, 2008

On VA examination in May 2002, the veteran reported that he 
had nightmares about Vietnam two or three times per week.  He 
described himself as moody, and stated that he had no 
friends.  He lived with his wife and son and described his 
relationship with his wife as great.  He went to church every 
once in awhile.  The veteran had not worked since the 1980s.  
He noted problems with knee, back, and leg pain as well as 
hypertension.  On examination, the veteran spoke slowly and 
appeared confused.  He became lost in his own thoughts on 
several occasions.  He was dressed casually and was casually 
groomed.  He appeared to have some difficulty with reading.  
The veteran's mood was euthymic and his affect flat.  His 
thought processes showed some loose associations and 
tangential thinking.  There were no problems with reality 
content during the examination.  Minnesota Multiphasic 
Personality testing results were not technically valid, 
suggesting malingering for secondary gain, exaggeration of 
symptoms as a cry for help, problems with reading or 
comprehension, problems with attention or concentration, 
and/or extreme psychological disorganization.  The examiner 
felt that in this case it was likely due to difficulty 
reading and comprehending the examination, and to 
disorientation.  Mini-mental state examination showed the 
veteran in the impaired range.  Memory, concentration, 
insight and judgment were poor.  The diagnoses were PTSD, 
chronic; and rule out cognitive disorder.  The GAF score was 
35, signifying major impairment.  The examiner stated that it 
was unclear how much the veteran's PTSD contributed to his 
low level of functioning.  The veteran appeared to have a 
cognitive disorder of some sort, but further testing would be 
needed to clarify this.  

VA examination in November 2002 featured a complete 
neurological workup including various tests.  These showed 
that the veteran was oriented to person only; his immediate 
attention span was impaired; his working memory was extremely 
poor; and his mental control (measuring concentration and 
ability to focus mentally over learned information) was in 
the extremely impaired range.  The veteran's language 
functioning, perceptual organizational functioning, and 
auditory memory were all extremely impaired.  The examiner 
noted that the veteran's overall testing performance was 
actually significantly worse than that typically seen for 
much older patients with significant levels of dementia.  
There was some question as to the validity of the testing, 
and it was virtually impossible to assess the validity or 
accuracy of any particular psychiatric condition that he was 
experiencing or claiming at this time.  It was the examiner's 
opinion that the veteran's impairment of functioning was 
"related entirely to cognitive dysfunction at this point in 
time."  The diagnosis was cognitive disorder, not otherwise 
specified.  The GAF score was 30.

A VA examination was conducted in November 2004 by the same 
VA staff psychologist that conducted the November 2002 
examination.  The veteran reported flashbacks, problems 
sleeping, and inability to socialize.  He continued to live 
with his wife and son.  On examination, he was dressed in a 
camouflage jacket completely buttoned to the neck, dark 
glasses, and a baseball cap.  His affect was constricted and 
his speech was within normal limits.  His thoughts were 
organized and goal directed.  Attention and concentration 
were within normal limits.  The veteran was a rather poor 
historian.  He stated that sometimes he wanted to hurt 
himself.  On formal cognitive testing, the veteran was unable 
to repeat two digits forward.  He was unable to repeat any 
digits reversed.  Orientation was impaired for date and year 
as well as location.  The veteran reported the current 
president as Nixon.  It was the examiner's opinion that the 
veteran continues to demonstrate significant cognitive 
impairment, and that if he was actually as impaired as he 
presented during the evaluation, that the nature of his 
impairment and deficits were entirely related to cognitive 
deficit and not to PTSD.  The diagnoses were PTSD, by 
history; and cognitive disorder not otherwise specified.  The 
GAF score was 30, and the examiner noted that this was based 
on the diagnosis of cognitive disorder.  

The evidence shows that on both the November 2002 and 
November 2004 examinations, the examiner attributed the 
veteran's mental impairment to his cognitive disorder alone.  
In the absence of any medial evidence of PTSD symptoms 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss, the Board finds that the 
weight of the evidence is against an increased rating prior 
to March 14, 2008, as the medical evidence of record prior to 
that date did not demonstrate PTSD symptoms that approximate 
the criteria for a disability rating in excess of the 
currently assigned 10 percent.  


Since March 14, 2008

A VA examination was conducted on March 14, 2008.  The 
veteran described his relationship with his wife as "okay" 
but also stated that it was better than it was four years ago 
and that they "discuss things more."  He denied a close 
relationship with any of his adult children.  He had no 
friends and did not want any.  He watched television all day.  
On examination, he was clean and appropriately dressed.  The 
veteran frequently gave incomplete answers and needed 
repetition of many questions.  His affect was appropriate and 
constricted.  His mood was depressed.  He was unable to 
comprehend the serial 7s question and did not attempt to 
spell "world" backwards.  Orientation was intact to person 
but not to time or place.  His thought process was 
unremarkable.  Thought content seemed preoccupied with 
Vietnam and Vietnamese people.  The examiner noted persistent 
persecutory delusions and persistent auditory hallucinations.  
The veteran understood the outcome of his behavior.  He felt 
that others saw him as weird due to his social withdrawal and 
avoidance.  The examiner described obsessive ritualistic 
behavior in that the veteran would check his locks two or 
three times when he did not remember if he locked things.  
The examiner noted the veteran had suicidal and homicidal 
thoughts.  His extent of impulse control was fair.  His 
remote and recent memory was mildly impaired and his 
immediate memory was moderately impaired.  The examiner noted 
the veteran endorsed nearly every PTSD symptom to some extent 
on the symptom questionnaire.  Psychological test results 
were deemed probably invalid.  The diagnoses were PTSD, and 
cognitive disorder not otherwise specified.  The examiner 
stated that while the November 2004 VA examiner had opined 
that the veteran's impairment and deficits were entirely 
related to his cognitive disorder and not to PTSD, the 
current examiner's opinion was that it was "at least as 
likely as not that a significant portion of [the veteran]'s 
current and recent psychosocial impairment is related to his 
symptoms of combat-related PTSD.  His apparent cognitive 
deficits, however, are likely at least partially responsible 
for some of the inconsistent or unreliable history provided 
by [the veteran] and possibly the invalid psychological 
testing as well."  The GAF score was 40.

Based on the March 14, 2008 VA examination, the Board finds 
that the veteran met the criteria for a 70 percent rating for 
PTSD as of that date.  The examiner noted suicidal ideation 
and spatial disorientation as well as inability to establish 
and maintain effective relationships (other than with his 
wife.)  

The March 14, 2008 examination did not show that the 
veteran's PTSD alone caused total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.  In this regard the Board notes that 
while the examination showed some evidence of persistent 
delusions or hallucinations, and disorientation to time and 
place, and the examiner noted that "a significant portion" 
of the veteran's current recent psychosocial impairment was 
likely related to his PTSD, a diagnosis of cognitive disorder 
not otherwise specified was also present and accounted for 
some of these symptoms. 


ORDER

A rating in excess of 10 percent for PTSD prior to March 14, 
2008 is denied.

A rating of 70 percent, and not in excess thereof, for PTSD 
since March 14, 2008 is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


